The application of the above-named defendant for a review of the sentence of Two (2) years imposed on February 3, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and is hereby increased to a term of five years. It is further ordered that said five year sentence is hereby suspended. Defendant shall be under the supervision of the Montana Probation and Parole Bureau and subject to their rules and regulations.
We wish to thank Jack Lynch, Executive Secretary of the Montana Board of Pardons for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.